Title: From George Washington to Brigadier General Edward Hand, 16 March 1779
From: Washington, George
To: Hand, Edward


Sir
Head Quarters Middle Brook 16 March 1779
You will be pleased to hold all the troops under your command, except Colo. Cortland’s Regt, ready to march as soon as you shall receive orders from me to that purpose. You are to move over to Susquehannah, but let this remain a secret.
I am informed that three Men who were taken by the Indians from the Minisink settlement have made their escape and have returned home. If they are intelligent, they can probably give a good account of the force that the enemy employed last year, and what is of as much importance, if they were carried into the Indian Country, they can inform you of the situation of the Villages thro’ which they passed—their distances and the number of families in each, from which you may compute the number of Men. You can know who those men are by enquiring of a Major Meeker who lives near sussex Court House. If you can find them out, be pleased to send for them and examine them particularly as to the Route they were ta⟨ken⟩ and what ever else they observed while in the hands of the Enemy. I would have you make use of one caution before you enter upon matters with these people and that is to enquire whether they are of good reputation and worthy of trust and beleif from the[i]r connections and former characters. They may be sent back by the enemy to gain intelligence.
I wish to reduce the following as near to a certainty as possible—Whether the principal settlements of the Indians of the Six Nations (particularly the Seneca’s) are most accessible by the Waters of the Susquehannah or by the Mohawk River. To ascertain this, if you can meet with people acquainted with the Country, begin with the settlement at Chemung and moving onward towards the seneca Country, enquir⟨e⟩ what Villages lay in the way—to what Nations they belong—their computed numbers and distance⟨s.⟩ Of this perhaps the persons mentioned in the foregoing can give you some information. Be pleased to communicate the result of this and of the Queries sent you in my last, as soon as you have come to the knowledge of the several particulars. I am &.
